Citation Nr: 1636366	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a grant for an automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the Veteran's appeal with instruction to schedule a requested hearing before the Board at his RO.  In a subsequent August 2014 statement, the Veteran withdrew his request for a hearing.  The Board is therefore satisfied that the instructions in its remand of October 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for a grant for an automobile and adaptive equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records identified by the Veteran.  

The Veteran was provided a VA examination in July 2008.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims assistance in acquiring an automobile and adaptive equipment or adaptive equipment.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance and adaptive equipment, a veteran must have a service-connected disability which includes one of the following:  loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Assistance for adaptive equipment only is available for veterans suffering from ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(6).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but 38 C.F.R. § 4.71a notes that a 40 percent rating is available for amputation of the foot under Diagnostic Code 5167 or for "loss of use" of a foot under Diagnostic Codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350 (a)(2).

Throughout the appeal period, the Veteran is service-connected for:  (1) hepatitis C, rated at 40 percent; (2) anxiety/depression disorder, rated at 30 percent; (3) Dupuytren's diathesis with recurrent palmar contractures of the right hand, rated at 30 percent; (4) Dupuytren's diathesis with recurrent palmar contractures of the left hand, rated at 10 percent; (5) Dupuytren's diathesis of the right foot, rated at 20 percent; (6) Dupuytren's diathesis of the left foot, rated at 20 percent; (7) right foot scars rated at 10 percent; (8) a noncompensable cyst of the left palm; (9) noncompensable scars of the right hand; and (10) noncompensable scars of the left hand.

VA treatment records reflect that at a May 2008 podiatry consultation the Veteran reported numbness and pain in both feet.  He was diagnosed with peripheral neuropathy.  

The Veteran underwent a VA examination in July 2008.  As to the Veteran's Dupuytren's contracture of the hands, the examiner noted overall decreases in hand strength and dexterity, with symptoms in all fingers including thumbs of pain, limited motion, locking, weakness, and stiffness.  There were no flare-ups.  Contracture deformities were present, but there was no ankylosis.  His decreased strength was measured at twenty pounds of grip and three pounds pinch.  His decreased dexterity manifested as difficulty with fine motor manipulation due to stiffness, pain, and loss of motion.  As to the Veteran's feet, while standing, walking, and at rest they exhibited pain, swelling, heat, stiffness, fatigability, weakness, lack of endurance, and stocking anesthesia.  Flare-ups occurred weekly or more often, lasted 1 to 2 days, and led to increased pain and numbness.  The Veteran was able to stand for 15-30 minutes and able to walk for no more than a few yards.  He used a cane and a wheelchair for peripheral neuropathies and plantar fasciitis.  There was objective evidence of painful motion, tenderness, and weakness.  Gait was broad based due to balance problems.  The Veteran was able to walk 25 feet with increased burning and numbness of the feet.  The examiner diagnosed the Veteran with Dupuytren's contracture of the feet, plantar fasciitis, and bilateral lower extremity peripheral neuropathies.  The examiner opined that the Veteran could benefit from a wheelchair lift for his automobile, but further opined that the Veteran's primary balance and limited ambulation rests with his moderate to severe peripheral neuropathies, which were not service connected and were most likely secondary to the Veteran's cirrhosis.  The examiner explained that the Veteran's Dupuytren's and plantar fasciitis were mild and resulting in plantar pain and somewhat limited ambulation.  The main reason, however, for limited ambulation was unrelated peripheral neuropathy.  The examiner based this rationale on clinical experience as well as current orthopedic literature.

VA treatment records reflect that in August 2008 the Veteran again reported to his podiatrist numbness and tingling pain in his feet.  He was diagnosed with peripheral neuropathy.  He was treated again for the same diagnosis in October 2008.  In December 2008, the diagnosis was changed to diabetic neuropathy.  In April 2009, he reported moderate to severe foot pain when standing, walking, and sitting.  He was diagnosed with painful diabetic neuropathy and rigid hammertoes of the right foot.

In his March 2010 substantive appeal, the Veteran stated that he should be awarded a grant for an automobile because his car is not suitable for a Class III lift and hitch for his wheelchair.  He provided a letter from his VA prosthetics specialist stating that the Veteran's current car was not capable of supporting a Class III hitch, and that a Class II hitch would not be sufficient for his needs.

The Board finds that the evidence weighs against a finding warranting a grant for an automobile and adaptive equipment or adaptive equipment only.  There is no evidence in the record that the Veteran's service-connected disabilities result in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, ALS, or ankylosis of one or both knees or hips.  Specifically, while service-connected disabilities affect the hands and feet, there is no evidence indicating that the Veteran has permanent loss of use as defined by VA regulations.  Loss of use exists when no effective function remains other than that which would be equally well served by an amputation.  38 C.F.R. § 3.350 (a)(2).  As to the Veteran's hands, although strength is diminished, it is not absent, and the Veteran is able to grip and pinch.  As to his feet, the Veteran's ability to walk is not absent, and in any event the Board finds probative the VA examiner's opinion that the Veteran's primary balance and limited ambulation rests with his moderate to severe peripheral neuropathies, which are not service-connected.  The opinion had a credible rationale and was further bolstered by subsequent VA podiatry records which diagnosed peripheral neuropathy secondary to diabetes.  The letter included with the Veteran's substantive appeal indicates only that the Veteran's current automobile would not a support a needed hitch.  It states nothing regarding whether the Veteran's need for a vehicle adaptation is related to a service-connected disability, or whether such disability qualifies the Veteran for a grant under the criteria of 38 C.F.R. § 3.808.  Furthermore, the record contains no statements from the Veteran explaining an inability to use either his hands or his feet.  For these reasons, the Board finds that the evidence weighs against a finding warranting a grant for an automobile and adaptive equipment or adaptive equipment only.


ORDER

A grant for an automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


